DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 4, 2021 and March 19, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov (US Pub 20160154254) or alternatively, in view of Narita (Evaluation of niobium titanium oxide optical thin films). 
Regarding claim 1: Bolshakov teaches an optical device comprising the following substrate and optical stack (abstract, Tables).

    PNG
    media_image1.png
    155
    74
    media_image1.png
    Greyscale

Although NbTiOx is not shown above, as Bolshakov allows for their layers 1 and 3 to comprise one or more metal oxides including TiO2, Nb2O5, etc. (see 0075), it would have been obvious to one having ordinary skill at the time of invention to modify Bolshakov to include their layers 1 and 3 including both TiO2 and Nb2O5 (i.e. NbTiOx) with a reasonable expectation of success. 
Alternatively, not only does Bolshakov’s teaching above allow for their  layers 1 and 3 to include both TiO2 and Nb2O5 but their layers 1 and 3 are taught to be high index layers and as it is well known in the art that niobium titanium oxide (NbTiOx) is a desirable high index material in the art (see Narita), it would have been obvious to one having ordinary skill at the time of invention to include specifically, niobium titanium oxide in layers 1 and 3 to obtain desirable high index layers. 
The above modification will provide for the following stack,

    PNG
    media_image2.png
    163
    313
    media_image2.png
    Greyscale

which as shown, includes alternating layers of two different metal oxides (NbTiOx and SiO2) and more specifically, includes alternating layers of a first layer of NbTiOx, a first 
Regarding claims 2, 11, 17 and 18: The device can further comprise a surface treating agent including a perfluoropolyether group-containing silane compounds (see 0131-0132).
Regarding claim 3: The substrate can be mineral or organic glass (0024).
Regarding claim 4: The optical stack is an anti-reflective coating (title). 
Regarding claim 12: It is noted that as Applicants’ do not define what is meant by mechanical and environmental durability (i.e. requiring specific degree of mechanical or environmental resistance, etc.), as long as the prior art can be reasonably considered to be mechanically and environmentally durable, regardless of how durable, the limitation is considered to be met. 
In the instant case, Bolshakov does suggest that their device has mechanical
durability (see for example 0047, 0085, 0087, 0117) and although they do not explicitly recite environmental durability, as Bolshakov provides no teaching that the optical device will fall apart under environmental conditions, one having ordinary skill would reasonably conclude it to have some degree of environmental durability, no matter how negligible. Additionally, as Bolshakov’s optical device meets the layer structure claimed, one having ordinary skill would reasonably conclude the same mechanical and environmental durability properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
It is also noted that the limitation “for use under mechanical and environmental 

Regarding claims 13-14 and 15: Bolshakov’s substrate has a first (front) and second (rear) surface and Bolshakov’s optical stack can be on both the first and second surface (see abstract, 0026, 0040, 0112-0113, 0135-0136). 
	The above teaching will meet the limitations of a first (front) surface including an optical stack of layers including ITO (including metal oxides) and a second (rear) surface including an optical stack including ITO (transparent optical conductor). Bolshakov’s first (front) surface can have a surface treating agent (hydrophobic and/or oleophobic layer) and the second (rear) surface can comprise a hydrophilic layer (see 0135-0136, 0131-0132). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov (US Pub 20160154254) as applied to claim 15 above or alternatively, over .
As discussed above, Bolshakov teaches the invention of claim 15 wherein the second (rear) surface comprises a hydrophilic layer but Bolshakov fails to teach the composition of their hydrophilic layer. However, Bolshakov does not place limits on their layer other than that it provides antifog properties to an ophthalmic lens.
As Fournand, who similarly teaches a hydrophilic layer for providing antifog properties to an ophthalmic lens, discloses that a desirable hydrophilic layer includes polyurethane (abstract, 0092), it would have been obvious to one having ordinary skill at the time of invention to modify Bolshakov to include their hydrophilic layer being polyurethane to obtain a desirable hydrophilic layer.
Response to Arguments
Applicant’s arguments filed April 22, 2021 have been considered but are not persuasive. The arguments are summarized below;
Applicants initially argue that Boshakov’s layered structure includes three different metal oxides, not different metal oxides as claimed and the three metal oxides are not in alternating layers as claimed. 
This is not persuasive because although Boshakov’s structure does include three different metal oxides, the claim is not exclude the presence of a third metal oxide. Specifically, although the claim recites “an optical stack including alternating layers of two different metal oxides”, the term “including” is open language and as such, allows for additional oxides to be present as long as the prior art stack has at least two different metal oxides in alternating order. If Applicants are attempting to limit their stack to only 

    PNG
    media_image2.png
    163
    313
    media_image2.png
    Greyscale

As shown above, Boshakov’s stack as modified includes alternating layers of two different metal oxides (NbTiOx and SiO2) and more specifically, includes alternating layers of a first layer of NbTiOx, a first layer of SiO2, a second layer of NbTiOx and a second layer of SiO2 meeting the stack claimed. 
Applicants also argue against the Office’s assertion of obviousness because Bolshakov only proposes altering the physical thickness of each layer as shown by their Examples and one would not be motivated to remove the ITO layer in Bolshakov’s stack and substitute the ZrO2 of their stack with a combination of TiO2 and Nb2O5 as suggested by the Examiner.
This is not persuasive because initially, although Bolshakov’s Examples may only be altering physical thicknesses, a reference is not limited to their Examples but instead, what they teach as a whole and as a whole, Bolshakov’s teaching would suggests that 
Additionally, although Applicants argue that one having ordinary skill would not be motivated to remove the ITO in Bolshakov’s stack and substitute the ZrO2 with TiO2 and Nb2O5 as suggested by the Examiner with a reasonable expectation of achieving Applicants’ properties, this is not persuasive.
Initially, one having ordinary skill would not need to remove the ITO in Boshakov to meet the claim because the claim does not require this nor exclude such a layer for reasons previously mentioned. Further, regarding the argument against substituting the ZrO2 layer with TiO2 and Nb2O5, there is clear motivation. Specifically, the ZrO2 layers 1 and 3 in Bolshakov’s original stack are HI layers. As Bolshakov clearly teaches that the HI layers according to their invention can instead be one or more metal oxides including TiO2, Nb2O5, etc. (see 0075), it would have been obvious to one having ordinary skill at the time of invention to modify Bolshakov to include their HI layers 1 and 3 including both TiO2 and Nb2O5 (i.e. NbTiOx) with a reasonable expectation of success. 
Alternatively, not only does Bolshakov’s teaching suggests that layers 1 and 3 can include both TiO2 and Nb2O5 but their layers 1 and 3 are taught to be high index layers and as it is well known in the art that niobium titanium oxide (NbTiOx) is a desirable high index material in the art (see Narita), it would have been obvious to one having ordinary skill at the time of invention to include specifically, niobium titanium oxide in layers 1 and 3 to obtain desirable high index layers. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784